DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 14, 2020, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-10, and 16-17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US Pub. No. 20170344588) in view of Isaacson et al. (US Pub. No. 20160299944).

With respect to claim 1, Horowitz et al. teaches a method for efficiently querying for low-frequency data in a data repository, comprising:

receiving, from a requesting application (“database application 20 that handles data requests” See Paragraph 42), a query for data from a data repository (“query” See Paragraph 40); 


upon determining that the set of indices comprises a non-null set, retrieving records associated with each index in the set of indices from the data table in the data repository associated with indexed by the index data table (“a query optimizer function must evaluate the query predicate and determined that the result includes a non-null match on the email field as well as a condition on the name field” See Paragraph 95 and “plurality of records that satisfies the criteria condition” See Paragraph 55); and 

returning the retrieved records to the requesting application (“a query on the field last_name may use the index 40 to quickly locate any records satisfying the query criteria. The query engine 60 may follow the link stored in any such index entries to access the responsive records” See Paragraph 40).  Horowitz et al. does not disclose receiving, from a requesting application, a query for data from a data repository.
However, Isaacson et al. teaches receiving, from a requesting application, a query for data from a data repository (“repository”).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) with Isaacson et al. (big data computing) to include receiving, from a requesting application, a query for data from a data repository.  This would have facilitated improved retrieval in big data computing by generating indexes that allowed for quick data access based on various criteria.  See Isaacson et al.  Paragraph(s) 3-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  

The Horowitz et al. reference as modified by Isaacson et al. teaches all the limitations of claim 1.  Regarding claim 2, Horowitz et al. teaches the method of claim 1, further comprising: 
upon determining that the set of indices comprises a null set, executing the query against the data table (See Paragraph 41 “null values”). 

Regarding claim 9, Horowitz et al. teaches a system for efficiently querying for low-frequency data in a data repository, comprising: 
a processor (“processor” See Paragraph 122); and 
a memory (“ memory” See Paragraph 124) having instructions stored thereon which, when executed by the processor, performs an operation, the operation comprising: 
receiving, from a requesting application (“database application 20 that handles data requests” See Paragraph 42), a query for data from a data repository (“query” See Paragraph 40); 
retrieving a set of indices associated with the data specified in the query from an index data table in the data repository, wherein the indices identify records associated with the data specified in the query stored in a data table in the data repository indexed by the index data table (“Records are searched, and the index fields from those records satisfying the criteria are included in the partial index. By allowing the criteria for inclusion to depend on fields other than the index fields, indexes can be optimized for the particular arrangement and usage of a database” See Paragraph 29);

upon determining that the set of indices comprises a non-null set, retrieving records associated with each index in the set of indices from the data table in the data repository associated with indexed by the index data table (“a query optimizer function must evaluate the query predicate and determined that the result includes a non-null match on the email field as well as a condition on the name field” See Paragraph 95 and “plurality of records that satisfies the criteria condition” See Paragraph 55); and 

returning the retrieved records to the requesting application (“a query on the field last_name may use the index 40 to quickly locate any records satisfying the query criteria. The query engine 60 may follow the link stored in any such index entries to access the responsive records” See Paragraph 40).  Horowitz et al. does not disclose receiving, from a requesting application, a query for data from a data repository.
However, Isaacson et al. teaches receiving, from a requesting application, a query for data from a data repository (“repository”).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) with Isaacson et al. (big data computing) to include receiving, from a requesting application, a query for data from a data repository.  This would have facilitated improved retrieval in big data computing by generating indexes that allowed for quick data access based on various criteria.  See Isaacson et al.  Paragraph(s) 3-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.


Regarding claim 16, Horowitz et al. teaches a computer-readable storage medium having instructions stored thereon which, when executed by a processor, performs an operation for efficiently querying for low-frequency data from a data repository, the operation comprising: 
receiving, from a requesting application (“database application 20 that handles data requests” See Paragraph 42), a query for data from a data repository (“query” See Paragraph 40); 
retrieving a set of indices associated with the data specified in the query from an index data table in the data repository, wherein the indices identify records associated with the data specified in the query stored in a data table in the data repository indexed by the index data table (“Records are searched, and the index fields from those records satisfying the criteria are included in the partial index. By allowing the criteria for inclusion to depend on fields other than the index fields, indexes can be optimized for the particular arrangement and usage of a database” See Paragraph 29);

upon determining that the set of indices comprises a non-null set, retrieving records associated with each index in the set of indices from the data table in the data repository associated with indexed by the index data table (“a query optimizer function must evaluate the query predicate and determined that the result includes a non-null match on the email field as well as a condition on the name field” See Paragraph 95 and “plurality of records that satisfies the criteria condition” See Paragraph 55); and 

returning the retrieved records to the requesting application (“a query on the field last_name may use the index 40 to quickly locate any records satisfying the query criteria. The query engine 60 may follow the link stored in any such index entries to access the responsive records” See Paragraph 40).  Horowitz et al. does not disclose receiving, from a requesting application, a query for data from a data repository.
However, Isaacson et al. teaches receiving, from a requesting application, a query for data from a data repository (“repository”).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) with Isaacson et al. (big data computing) to include receiving, from a requesting application, a query for data from a data repository.  This would have facilitated improved retrieval in big data computing by generating indexes that allowed for quick data access based on various criteria.  See Isaacson et al.  Paragraph(s) 3-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 2, because claim 17 is substantially equivalent to claim 2.

Claim(s) 3-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US Pub. No. 20170344588) and Isaacson et al. (US Pub. No. 20160299944) in further view of Barsness et al. (US Pub. No. 20180268001).

The Horowitz et al. reference as modified by Isaacson et al. teaches all the limitations of claim 1.  Regarding claim 3, Isaacson et al. as modified by Cronin et al. does not disclose receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table.
However, Barsness et al. teaches the method of claim 1, further comprising: 
receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table (See Paragraph 56 “writing to database tables or performing other database operations such as data joins, splits, reads, etc., as well as performing other data analytic functions or operations”); 
writing a record to the data table including the information (See Paragraph 56 “writing to database tables or performing other database operations such as data joins, splits, reads, etc., as well as performing other data analytic functions or operations”); 
determining if the information is associated with a second non-null set of indices in the index data table (See Paragraph 121 “set of indices”); and 
upon determining that the information is associated with the second non-null set of indices in the index data table, adding an index of the written record to the set of indices in the index data table (See Paragraph 108 “a separate index or partial index should be created”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) and Isaacson et al. (big data computing) with Barsness et al. (database management) to include receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table.  This would have facilitated improved retrieval in big data.  See Barsness et al.  Paragraph(s) 1-4.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  


The Horowitz et al. reference as modified by Isaacson et al. and Barness et al. teaches all the limitations of claim 3.  Regarding claim 4, Barness et al. teaches the method of claim 3, further comprising: 
calculating a number of records including the information after writing the record to the data table (See Paragraph 108 “a number of records”); and 

upon determining that the calculated number of records exceeds a threshold number of records, deleting the set of indices in the index data table associated with the information (See Paragraph 108 “threshold”). 

The Horowitz et al. reference as modified by Isaacson et al. and Barness et al. teaches all the limitations of claim 4.  Regarding claim 5, Barness et al. teaches the method of claim 4, wherein the threshold number of records is calculated as a percentage of a total number of records in the data table (See Paragraph 142 “percentage value”).

The Horowitz et al. reference as modified by Isaacson et al. teaches all the limitations of claim 1.  Regarding claim 6, Horowitz et al. as modified by Isaacson et al. does not disclose receiving a request to write data to the data table, wherein the request includes information associated with a monitored data field in the data table.
However, Barness et al. teaches the method of claim 1, further comprising: 
receiving a request to write data to the data table, wherein the request includes information associated with a monitored data field in the data table (See Paragraph 56 “writing to database tables or performing other database operations such as data joins, splits, reads, etc., as well as performing other data analytic functions or operations”); 
determining that the information is correlated with second information having a null set of indices in the index data table (See Paragraph 23 “indices and partial indices may be created and removed on-the-fly”); and 
writing the information to the data table without writing an entry associated with the information in the index data table (See Paragraph 142 “write operation”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) and Isaacson et al. (big data computing) with Barsness et al. (database management) to include receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table.  This would have facilitated improved retrieval in big data.  See Barsness et al.  Paragraph(s) 1-4.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  
	The Horowitz et al. reference as modified by Isaacson et al. teaches all the limitations of claim 1.  Regarding claim 7, Horowitz et al. as modified by Isaacson et al. does not disclose deleting the specified record from the data table.
	However, Barsness et al. teaches the  method of claim 1, further comprising: 
receiving a request to delete a specified record from the data table, wherein the specified record includes information associated with a monitored data field in the data table (See Paragraph 87); 
deleting the specified record from the data table (See Paragraph 87 “removing can include deleting, clearing, discarding, nullifying, invalidating, or terminating the projected database object”); 
calculating a number of records including the information after deleting the specified record from the data table (See Paragraph 108 “a number of records”); and 
upon determining that the calculated number of records is less than a threshold number of records, writing one or more indices of records in the data table including the information associated with the monitored data field to an entry associated with the information in the index data table (See Paragraph 108 “threshold”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) and Isaacson et al. (big data computing) with Barsness et al. (database management) to include receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table.  This would have facilitated improved retrieval in big data.  See Barsness et al.  Paragraph(s) 1-4.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  
	The Horowitz et al. reference as modified by Isaacson et al. teaches all the limitations of claim 1.  Regarding claim 8, Horowitz et al. as modified by Isaacson et al. does not disclose wherein an index in the set of indices comprises an identifier of a computer system at which an associated record is stored and a location in a table stored on the identified computer system at which the associated record is stored.
	However, Barness et al. teaches the method of claim 1, wherein an index in the set of indices comprises an identifier of a computer system at which an associated record is stored and a location in a table stored on the identified computer system at which the associated record is stored (See Paragraph 109 “identifier”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Horowitz et al. (generating partial indexes) and Isaacson et al. (big data computing) with Barsness et al. (database management) to include receiving a request to write data to the data table, wherein the request includes information associated with a monitored data entry in the data table.  This would have facilitated improved retrieval in big data.  See Barsness et al.  Paragraph(s) 1-4.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: big data querying.  

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 8, because claim 15 is substantially equivalent to claim 8.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 4, because claim 19 is substantially equivalent to claim 4.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20120265762 is directed to System and method for indexing electronic discovery data:   [0071] An index for the document/meta database 150 may be accomplished using a "thin" or " sparse" index type. A thin index is a file with pairs of keys and pointers for every block in the data file. Every key in this file is associated with a particular pointer to the block in the sorted data file. In clustered indexes with duplicate keys, the sparse index points to the lowest search key in each block. One embodiment of the present invention utilizes a thin index, which creates an index of text, metadata and physical relationships without saving the native data associated with a document to a storage device. This allows for fewer inputs/outputs and permits data to be extracted in a "just in time" fashion when the data is needed, which advantageously provides for faster access to data and reduced utilization of scarce system resources such as memory and disk storage.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “retrieving a set of indices associated with the data specified in the query from an index data table in the data repository, wherein the indices identify records associated with the data specified in the query stored in a data table in the data repository indexed by the index data table,”  Examiner has add Horowitz et al. to address the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154